PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/117,193
Filing Date: 30 Aug 2018
Appellant(s): Salter et al.



__________________
Donald A. Wilkinson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al., US 2010/0321946 A1 in view of Aisenbrey, US 2014/0272117 A1, and further in view of Nagarajan et al., US 2014/0255722 A1.

(2) Response to Argument

1. The Obviousness rejection of claims 1-9 based on Dingman in view of Aisenbrey and further in view of Nagarajan does not present a prima facie case of Obviousness.
	A) Dingman does not teach a shell (note, these subsections are not in the original Appeal Brief, but an expression of how the Examiner believes the arguments are grouped)

Regarding claim 1, the Appellant argues on page 4 of the Appeal Brief, that the prior art of record, Dingman, teaching of a metal strip is irrelevant to the claimed limitation, due to the difference between amorphous metal and metal. The Appellant alleges that Dingman does not disclose the limitation “a metal shell”, and points to the description of element 220 (¶ [0049], Fig. 8 and 10) as a metal ‘strip’ that only is disposed on one side of the handle, and alleges that it is not a shell. In support, the Appellant points to disclosed advantages and intended purposes from the Instant Application Specification, namely, the feel of the handle, and that Dingman’s 
The Examiner respectfully disagrees. The Examiner is interpreting the claim limitation under the Broadest Reasonable Interpretation, and the key word in the limitation “shell” is given the definition of “any of various objects resembling such a covering” (https://www.dictionary.com/browse/shell). As the metal strip of Dingman is on the outer portion of the handle and covers that part of the handle, the metal strip would read upon the limitation of 


    PNG
    media_image2.png
    420
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    559
    662
    media_image3.png
    Greyscale

In response to appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the feeling of the handle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

B) Nagarajan does not disclose a door handle for amorphous metal application, and thus cannot be applied to the door handle of Dingman.

Regarding claim 1, the Appellant argues on page 5 of the Appeal Brief, that prior art reference Nagarajan does not disclose amorphous metals being applied to door handles, as suggested by the Examiner in the Rejection, but that Nagarajan only lists door handles in the 
The Examiner respectfully disagrees. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. (See MPEP 2123). Prior art Nagarajan discloses that the coatings can be applied to a wide range of applications on “polymer articles which are ideally suited for human contact applications (¶ [0001])”, and “including but not limited to automotive, aerospace, medical, defense, consuming goods, sporting articles and the like (¶ [0026])”. Nagarajan discloses door knobs and interior automotive parts such as door handles as examples of polymers coated with metal layers, the same polymer articles with metal coatings to which Nagarajan focuses the invention of a particular type of coating. Nagarajan provides a list of example applications in a paragraph (¶ [0052]), but Nagarajan states that the coated polymer articles are not limited to those stated in paragraph ¶ [0052]. It is clear to one of ordinary skill in the art, that door handles, as disclosed in ¶ [0002], is an example of one article that the metallic coating can be applied to. Regardless, the door handle limitation is not recited in the rejected claim 1. Even if it were 
Regarding the allegation of Dingman in view of Aisenbrey already producing a door handle that is “stiff, lightweight, resistant to abrasion, resistant to permanent deformation” etc…, the Appellant does not provide evidence where Dingman discloses these qualities. Dingman discloses that the strip can be made of chrome, plastic, or metallic (¶ [0049]), meaning that the selection of the material would depend on design considerations, and so one of ordinary skill in the art, in search of a suitable material for use as the strip, with the prior art of Nagarajan before them, could select the amorphous material due to its properties of being “stiff, lightweight, resistant to abrasion, resistant to permanent deformation” etc. 

C) Aisenbrey does not disclose a thermally conductive plastic member

Regarding claim 1, the Appellant argues on pages 6-8 of the Appeal Brief, that the plastic member of Aisenbrey does not teach a “thermally conductive plastic”. In support, the Appellant alleges that the term “thermally conductive plastic” is specifically defined in paragraphs ¶ [0012-0013] of the Instant Application specification, in particular the thermal conductivity of the plastic. The Appellant argues that the plastic member of Aisenbrey is focused on an electrically conducting resin with some thermal dissipation properties, and that this is different from the “thermally conductive plastic” of claim 1, because Aisenbrey primarily focuses on the electrically conductive aspect of the material. The Appellant additionally argues that the combined prior art does not exhibit the desired feeling of the handle.
The examiner respectfully disagrees. In response to appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the specific thermal conductivity values of the thermally conductive plastic) are not recited in the rejected claim(s).  Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding specific and special definitions, below is a citation from the Instant Application Specification regarding “thermally conductive”.
[0013]    The thermally conductive plastics are plastics with thermal conductivity similar to some commonly used metals. For example, typical conventional thermoplastics may have a thermal conductivity around 0.2 Watts/meter-Kelvin (W/mK), whereas thermally conductive plastics may have about 10-50 times higher thermal conductivity (e.g., 1-10 W/mK), and even as high as 100-500 times (e.g., 10-100 W/mK). This compares to conventional die case metal alloys of magnesium or aluminum in the 50-100 W/mK range or conventional extruded aluminum alloys that may be about 150 W/mK. Consequently, as used herein, the term thermally conductive plastic includes plastics having a thermal conductivity of at least one W/mK, and preferably higher thermal conductivity in the range of 10-100 W/mK.

	The language used by in the Specification indicates that the thermally conductive plastics may have the indicated levels of thermal conductivity. According to MPEP 2111.01, the plain meaning of the words, that is “the ordinary and customary meaning give to the term by those of ordinary skill in the art” is given to the words of a claim, unless a special definition of a claim term is given. A special definition is given when a clear intent to depart from the ordinary meaning is expressed, or includes an intentional disclaimer, or disavowal. The “may have” language of the Specification does not indicate a special definition, at least a definition that disclaims other meanings of thermally conductive. The “may have” language suggests a preferred embodiment.	
Prior art reference Aisenbrey teaches that the plastic has “excellent thermal dissipation capabilities (¶ [0053])”, allowing heat to be dissipated (¶ [0053]), and teaches that the material has “excellent thermal conductivity” (¶ [0071]), and can act as heat sinks, heat pipes, and the like (¶ [0071]). Aisenbrey not only focuses on electrical conductivity, but addresses both the thermal or electrical characteristics of the material (¶ [0042]), and the specific thermal conductivity (¶ [0049]). The plain meaning of “thermally conductive” is that it can conduct or 
In response to appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the feeling of the handle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to appellant's argument that the prior art does not recognize the property of the feeling of the handle, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
Conferees:
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.